Order unanimously affirmed, with $20 costs and disbursements to the respondent. There are arbitrable issues raised by the demand for arbitration. In holding that arbitrable issues are presented — such as the duty to erect the steel by October 1, 1956, the liability of the owner for any delay of the independent contractor to complete that work in time, responsibility of the owner for other delays, and the timeliness of the demand for arbitration — we do not, of course, decide nor indicate any views as to any of those issues. Their resolution is exclusively in the province of the arbitrators. So, too, further particularization of the second item of the demand for arbitration is a matter for the arbitral tribunal. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.